Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130193                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  MARVILLE NORMAN,                                                                                    Robert P. Young, Jr.
           Plaintiff,                                                                                 Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130193
                                                                   COA: 265922
                                                                   Wayne CC: 88-002055-01
  WAYNE CIRCUIT JUDGE,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 9, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2006                      _________________________________________
           s0424                                                              Clerk